Citation Nr: 0914441	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-12 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Rocky Mountain 
spotted fever.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active duty service from March 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied entitlement to service 
connection for bilateral hearing loss, tinnitus, Rocky 
Mountain spotted fever, and PTSD.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes.

3.  Evidence of record does not demonstrate that bilateral 
hearing loss was manifested during active service, was 
manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service, including claimed in-service 
noise exposure.

4.  Evidence of record does not demonstrate that tinnitus was 
manifested during active service, was manifested within the 
first post-service year, or was developed as a result of an 
established event, injury, or disease during active service, 
including claimed in-service noise exposure.

5.  There is no current diagnosis of Rocky Mountain spotted 
fever.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may service incurrence of a 
sensorineural bilateral hearing loss be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may service incurrence of an organic disease of 
the nervous system be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

3.  Rocky Mountain spotted fever was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his claims for entitlement to 
service connection for hearing loss, tinnitus, and Rocky 
Mountain spotted fever in August 2005.  Thereafter, he was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in August 2005.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claims, identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and a statement of the case (SOC) was issued in 
April 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and all relevant VA and private 
treatment records pertaining to his claims have been obtained 
and associated with his claims file.  The Veteran has also 
been provided with a VA medical examination to assess the 
nature and etiology of his claimed hearing loss and tinnitus.  
The RO also made multiple requests for the Veteran's service 
personnel records from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri in 2006.  However, in March 
2006, the NPRC indicated that it was unable to locate those 
records after an extensive and thorough search, noting that 
the records either did not exist or were not in the 
possession of NPRC and that further efforts to locate them at 
that facility would be futile.  

VA need not conduct an examination with respect to the claim 
for service connection for Rocky Mountain spotted fever on 
appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as objective medical 
evidence does not reflect that the Veteran has a current 
diagnosis of Rocky Mountain spotted fever or suffers from any 
persistent or recurrent symptoms of that claimed disability.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is 
not obliged to show that his hearing loss or tinnitus was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 3.102 (2008).

Factual Background and Analysis

Bilateral Hearing Loss and Tinnitus 

The Veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was "AMS" with the related 
civilian occupation listed as motorized vehicle mechanic.  
Service treatment records do not reflect any complaints, 
findings, or diagnosis of any bilateral hearing loss or 
tinnitus. 

Upon service enlistment, the Veteran underwent an audiogram 
in January 1966 and, pure tone thresholds, in decibels, were 
as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10 (-5)
5 (-5)
5 (-5)
--
5 (0)
LEFT
15 (0)
10 (0)
10 (0)
--
5 (0)

NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  The January 1966 enlistment physical examination was 
conducted using the ASA standards.  Therefore, in order to 
facilitate data comparison, the ASA standards (in 
parentheses) have been converted to ISO-ANSI standards.

The Veteran underwent an audiogram in January 1968 and, pure 
tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
-5
LEFT
5
0
0
25
15

Upon separation, the Veteran underwent an audiogram in 
October 1969 and, pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
20
5
5
10
15

Post-service private treatment notes dated in March 2005 from 
C.F.P., M.D. showed complaints of clogged and draining ears 
and a history of otorrhea.

In connection with the current service connection claim the 
Veteran underwent a VA audiological examination in February 
2006 to determine the current level of acuity of his hearing 
as well as to assess his claimed tinnitus.  He reported that 
he a history of unprotected exposure to hazardous noise 
military noise as well as civilian noise.  The Veteran 
indicated that he never wore hearing protection earlier in 
his post-service vocation but was later faithfully wore 
hearing protection after it was required by OHSA.  He 
complained of difficulty hearing as well as moderate, 
bilateral, and constant tinnitus of unknown onset and 
etiology that caused no current difficulties.  On the 
authorized audiometric evaluation, pure tone thresholds, in 
decibels, were as follows:


HERTZ


500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
15
25
15
55
50
36
LEFT
15
20
65
60
60
51

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 84 in the left ear.  The 
examiner, a VA audiologist, diagnosed moderate, high 
frequency, sensorineural hearing loss in both ears.  After 
reviewing the Veteran's claims file, interviewing the 
Veteran, and performing an audiological examination, the 
examiner opined that the Veteran's bilateral hearing loss did 
not occur while in military service and was less likely than 
not service-connected.  It was noted that the Veteran's 
service treatment records at entrance and separation from 
service showed no ratable loss of hearing.  The examiner also 
noted that the Veteran did not associate his tinnitus with 
military service.  He further indicated that no precipitating 
event or onset was defined for that condition and opined that 
it was less likely than not that his tinnitus is service-
connected.  

Audiological findings of record clearly show that the Veteran 
has a current bilateral hearing loss disability for VA 
purposes, as defined by 38 C.F.R. § 3.385, as well as current 
findings of tinnitus.  The Board further notes that the 
Veteran's duties as motorized mechanic may well have exposed 
him to some in-service noise exposure.  However, based upon 
the evidence of record, the Board finds the Veteran's claimed 
bilateral hearing loss and tinnitus disabilities were not 
manifest during active service, manifest within the first 
post-service year, or demonstrated to have developed as a 
result of an established event, injury, or disease during 
active service, to include noise exposure.  

In this case, service treatment records do not show that the 
Veteran had any complaint, treatment, or diagnosis of 
tinnitus or bilateral hearing loss during active service.  
Evidence of diagnoses of tinnitus and bilateral hearing loss 
is first shown many years after separation from active 
service and cannot be presumed to have been incurred during 
service.  The Board also notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  There is also no competent 
evidence relating post-service diagnoses of bilateral hearing 
loss and tinnitus to any established event in service.  In 
fact, in his February 2006 VA examination report, a VA 
audiologist noted the veteran's reports of post-service 
occupational noise exposure without hearing protection as 
well as specifically opined that the Veteran's bilateral 
hearing loss did not occur while in military service.  The 
audiologist also opined that it was less likely than not that 
the Veteran's tinnitus was service-connected.  Significantly, 
the record also includes no competent medical opinion 
establishing a medical relationship between the post-service 
diagnoses of bilateral hearing loss and/or tinnitus to any 
established event in service, including claimed in-service 
noise exposure. 

Rocky Mountain Spotted Fever

Service treatment records detail that the Veteran was treated 
for a sore throat in June 1967.  The Veteran was noted to be 
allergic to penicillin and have a culture that looked like 
staph.  In a July 1967 service treatment record, the Veteran 
was noted to have a possible flu syndrome with fever, rash on 
his body, and upper respiratory infection symptoms.  The 
examiner indicated that the Veteran had been treated for 
tonsillitis early in the month and received erythromycin for 
treatment of that condition.  He listed an impression of 
viral gastroenteritis and allergic to erythromycin.  A July 
1967 photoflurographic examination of the chest was 
essentially negative.  A September 1967 throat culture 
revealed BStrep.  A September 1967 treatment record listed an 
impression of viral pharyngitis.  Service treatment records 
for the remaining two years of service made no further 
mention of a sore throat or a rash.  Thereafter, the 
Veteran's nose, throat, sinuses, head, and skin were noted to 
be normal in his October 1969 separation examination report.    

Post-service private treatment notes dated in 2005 from 
C.F.P., M.D. reflect treatment for low back pain, lumbar 
stenosis with peripheral neuropathy, peripheral vascular 
disease, and coronary artery disease.

Service treatment records do not show any complaints, 
findings, or diagnosis of Rocky Mountain spotted fever.  In 
addition, there is no post-service evidence of this claimed 
disability.  Congress has specifically limited entitlement to 
service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present residuals 
of Rocky Mountain spotted fever (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143-
144 (1992).

III.  All Claims

In connection with the claims, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements.  However, the Veteran cannot establish a 
service connection claims on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that his current claimed disabilities are a 
result of events incurred during active military service, 
these claims turns on medical matters-the diagnosis of a 
current disability as well as the relationship between 
current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, the Veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claims for service connection.

For the foregoing reasons, the claims for service connection 
for bilateral hearing loss, tinnitus, and Rocky Mountain 
spotted fever must be denied.  In arriving at the decision to 
deny the claims, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for Rocky Mountain spotted 
fever is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

The Veteran contends that he currently suffers from PTSD, as 
a result of events during his active military service.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2008).

Concerning his claim for service connection for PTSD, in 
September and November 2005 statements, the Veteran indicated 
that he was awarded a Combat Action Ribbon during his service 
in Vietnam.  He also alleged the following as his in-service 
stressful experiences: being stationed near the morgue at 
China Beach and seeing trucks loaded with caskets. 

The Veteran's DD Form 214 only shows that the Veteran served 
in the Navy from March 1966 to October 1969 and was awarded 
the National Defense Service Medal and Vietnam Service Medal 
with two Bronze Stars.  As noted above, the RO made multiple 
requests for the Veteran's service personnel records from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri in 2006.  However, NPRC indicated that it was unable 
to locate those records after an extensive and thorough 
search, noting that the records either do not exist or are 
not in the possession of NPRC and that further efforts to 
locate them at that facility would be futile.  

The AMC/RO should obtain and associate with the claims file 
all outstanding VA records.  In a March 2006 statement, the 
Veteran clearly indicated that he has received medical 
treatment for his claimed PTSD disability from the Jefferson 
Barracks VA Medical Center (VAMC) in St. Louis, Missouri.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treatedhim for his claimed PTSD 
disability.  Of particular interest are 
any outstanding VA records of evaluation 
and/or inpatient or outpatient treatment 
of the Veteran's claimed PTSD disability 
from the St. Louis VAMC - Jefferson 
Barracks Division, for the period from 
October 1969 to the present.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


